Citation Nr: 0113568	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-08 193	)	DATE
	)
	)

On appeal from the           
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from July 1971 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veteran's Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions, requiring VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

A review of the current record, to include the veteran's 
March 2001 hearing testimony, reflects that during service he 
incurred injuries requiring hospitalization at a private 
hospital, St. Mary's.  The veteran contends that during such 
hospitalization he received a blood transfusion to which he 
attributes his development of hepatitis C.  It does not 
appear VA attempted to obtain records from St. Mary's.  Also, 
the claims file contains medical opinions as to the etiology 
of hepatitis C offered by Drs. Sklar and Loomus, both 
associated with Sinai Hospital.  However, the claims file 
does not include the clinical records or treatment notes from 
those physicians, which may be probative of the etiologic 
question in this case and should be obtained.  Thus, a remand 
is necessary prior to Board adjudication on the merits. 

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
pertinent to his claim.  When the 
requested information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records.  The records requested should 
include the records pertaining to the 
veteran's treatment at St. Mary's 
Hospital in approximately August 1974, as 
well as records from Sinai Hospital, to 
include those from Drs. Sklar and Loomus.  
A response to each request, negative or 
positive, should be placed in the claims 
file. 

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

3.  The veteran also should be requested 
to provide any other available evidence 
supportive of his contention that he 
underwent a blood transfusion in service.  

4.  If additional pertinent evidence is 
associated with the claims file, the RO 
should schedule the veteran for a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of the veteran's hepatitis C.  
Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's hepatitis C is etiologically 
related to the infectious hepatitis noted 
in service medical records, a blood 
transfusion alleged to have been received 
by the veteran during service or any 
other incident of service.  The rationale 
for the opinion must also be provided.  

5.  The RO should then ensure that the 
above development has been completed and 
should undertake any other actions it 
deems to be required to comply with the 
notice and duty to assist provisions of 
the VCAA.

6.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

